DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura publication number 2014/0240851.
	With respect to claim 1, Kawamura discloses the limitations therein including the following: a lens assembly (abstract, fig 7, corresponding example 7); comprising sequentially from an object side to an image side along an optical axis (and see the “Examiner’s Comment” below concerning the term “sequentially”); a first lens having negative refractive power (fig 7, example 7, the lens of surfaces “1-2” having a computed focal length of -16.68); a second lens having positive refractive power (fig 7, example 7, the lens of surfaces “3-4” having a computed focal length of +22.14); a third lens having positive refractive power (fig 7, example 7, the lens of surfaces “7-8” having a computed focal length of +7.22); a fourth lens having a negative refractive power (fig 7, example 7, the lens of surfaces “9-10” having a computed focal length of -29.76); the fourth lens including a convex surface facing the object side and a concave surface facing the image side (fig 7, example 7, surfaces “9” and “10” each having a positive radius of curvature i.e. convex object side and concave image side surfaces); a fifth lens having negative refractive power (fig 7, example 7, the lens of surfaces “11-12” having a computed focal length of -34.40); the fifth lens having a concave object side surface (fig 7, example 7, surface “11” having a negative radius of curvature i.e. concave object side surface). 
	With respect to claim 2, Kawamura further discloses the first lens with a convex object side surface and a concave image side surface (fig 7, example 7, surfaces “1” and “2” each having a positive radius of curvature i.e. convex object side and concave image side surfaces). 
With respect to claim 3, Kawamura further discloses the second lens with a convex object side surface and a concave image side surface (fig 7, example 7, surfaces “3” and “4” each having a positive radius of curvature i.e. convex object side and concave image side surfaces).
With respect to claim 4, Kawamura further discloses the third lens with a convex object side surface (fig 7, example 7, surface “7” having a positive radius of curvature i.e. convex object side surface); and a convex image side surface (fig 7, example 7, surface “8” having a negative radius of curvature i.e. convex image side surface). 
 With respect to claim 5, Kawamura further discloses the fifth lens with a convex image side surface (fig 7, example 7, surface “12” having a negative radius of curvature i.e. convex image side surface).
 With respect to claim 6, Kawamura further discloses a stop between the second lens and the third lens (fig 7, example 7, the stop at surface “5”). 
With respect to claim 7, Kawamura further discloses the satisfaction of the mathematical condition (example 7 = 3.1). 
With respect to claim 14, Kawamura discloses the limitations therein (see rejection of claim 1 above); and further discloses the fifth lens with a convex image side surface (fig 7, example 7, surface “12” having a negative radius of curvature i.e. convex image side surface).
With respect to claim 15, Kawamura further discloses the second lens with a convex object side surface and a concave image side surface (fig 7, example 7, surfaces “3” and “4” each having a positive radius of curvature i.e. convex object side and concave image side).
With respect to claim 16, Kawamura further discloses the fifth lens having a concave object side surface (fig 7, example 7, surface “11” having a negative radius of curvature i.e. concave object side surface). 
With respect to claim 17, Kawamura further discloses a stop between the second lens and the third lens (fig 7, example 7, the stop at surface “5”).
Claim(s) 1-2, 4, 11-12, 14, 16, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichikawa publication number 2018/0067281.
	With respect to claim 1, Ichikawa discloses the limitations therein including the following: a lens assembly (abstract, fig 4A, corresponding example 4); comprising sequentially from an object side to an image side along an optical axis (and see the “Examiner’s Comment” below concerning the term “sequentially”); a first lens having negative refractive power (fig 4A, example 4, the lens of surfaces “1-2” having a computed focal length of -54.9); a second lens having positive refractive power (fig 4A, example 4, the lens of surfaces “5-6” having a computed focal length of +22.6); a third lens having positive refractive power (fig 4A, example 4, the lens of surfaces “12-13” having a computed focal length of +23.2); a fourth lens having a negative refractive power (fig 4A, example 4, the lens of surfaces “17-18” having a computed focal length of -43.4); the fourth lens including a convex surface facing the object side and a concave surface facing the image side (fig 4A, example 4, surfaces “17” and “18” each having a positive radius of curvature i.e. convex object side and concave image side surfaces); a fifth lens having negative refractive power (fig 4A, example 4, the lens of surfaces “22-23” having a computed focal length of -141.0); the fifth lens having a concave object side surface (fig 4A, example 4, surface “22” having a negative radius of curvature i.e. concave object side surface). 
	With respect to claim 2, Ichikawa further discloses the first lens with a convex object side surface and a concave image side surface (fig 4A, example 4, surfaces “1” and “2” each having a positive radius of curvature i.e. convex object side and concave image side surfaces). 
With respect to claim 4, Ichikawa further discloses the third lens with a convex object side surface (fig 4A, example 4, surface “12” having a positive radius of curvature i.e. convex object side surface); and a convex image side surface (fig 4A, example 4, surface “13” having a negative radius of curvature i.e. convex image side surface). 
 With respect to claim 11, Ichikawa further discloses the satisfaction of the mathematical condition (example 4 = -2.8). 
With respect to claim 12, Ichikawa further discloses the satisfaction of the mathematical condition (example 4 = 5.1).
With respect to claim 14, Ichikawa discloses the limitations therein (see rejection of claim 1 above); and the fifth lens having a convex image side surface (fig 4A, example 4, surface “23” having a negative radius of curvature i.e. convex to the image side). 
With respect to claim 16, Ichikawa further discloses the fifth lens with a concave object side surface (fig 4A, example 4, surface “22” having a negative radius of curvature i.e. concave object side surface).
With respect to claim 19, Ichikawa further discloses the satisfaction of at least one of the claimed mathematical conditions (example 4, │f5/f3│ = 6.1).
With respect to claim 20, Ichikawa further discloses the satisfaction of at least one of the claimed mathematical conditions (example 4, R31/R12 = 5.1).
Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato publication number 2003/0103275.
	With respect to claim 1, Sato discloses the limitations therein including the following: a lens assembly (abstract, fig 11, corresponding example 3); comprising sequentially from an object side to an image side along an optical axis (and see the “Examiner’s Comment” below concerning the term “sequentially”); a first lens having negative refractive power (fig 11, example 3, the lens of surfaces “1-2” having a computed focal length of -46.7); a second lens having positive refractive power (fig 11, example 3, the lens of surfaces “4-5” having a computed focal length of +83.9); a third lens having positive refractive power (fig 11, example 3, the lens of surfaces “13-14” having a computed focal length of +38.1); a fourth lens having a negative refractive power (fig 11, example 3, the lens of surfaces “15-16” having a computed focal length of -188.2); the fourth lens including a convex surface facing the object side and a concave surface facing the image side (fig 11, example 3, surfaces “15” and “16” each having a positive radius of curvature i.e. convex object side and concave image side surfaces); a fifth lens having negative refractive power (fig 11, example 3, the lens of surfaces “18-19” having a computed focal length of -19.80); the fifth lens having a concave object side surface (fig 11, example 3, surface “18” having a negative radius of curvature i.e. concave object side surface). 
	With respect to claim 2, Sato further discloses the first lens with a convex object side surface and a concave image side surface (fig 11, example 3, surfaces “1” and “2” each having a positive radius of curvature i.e. convex object side and concave image side surfaces). 
With respect to claim 3, Sato further discloses the second lens with a convex object side surface and a concave image side surface (fig 11, example 3, surfaces “4” and “5” each having a positive radius of curvature i.e. convex object side and concave image side surfaces).
With respect to claim 4, Sato further discloses the third lens with a convex object side surface (fig 11, example 3, surface “13” having a positive radius of curvature i.e. 
convex object side surface); and a convex image side surface (fig 11, example 3, surface “14” having a negative radius of curvature i.e. convex image side surface). 
With respect to claim 8, Sato further discloses the satisfaction of the mathematical condition (example 3 = 4.9). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura publication number 2014/0240851. 
With respect to claim 13 and 18, Kawamura discloses as is set forth above and further discloses the first and third lenses as spherical lenses (example 7) but does not specifically disclose the second, fourth and fifth lenses made of plastic. However, the examiner takes Judicial Notice that it is well known in the art of imaging lens systems to use more plastic lenses when the emphasis is on reducing the cost of the system and/or for providing an ease of manufacturing and to use more glass lenses when the emphasis is on providing increased spherical aberration correction and increased distortion correction as well as for providing improved temperature stability. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the lenses of Kawamura as being plastic lenses, i.e. at least the second, fourth and fifth lenses as plastic lenses, since it is well known in the art of lens systems to use more plastic lenses for the purpose of providing a lens system of reduced cost.
Examiner’s Comments
	Applicant is using the term “comprising sequentially” in the independent claims. As per American Heritage Dictionary, the term “sequentially” can mean “a following of one thing after another”. There is nothing in this definition requiring no intervening lenses. As such, a prior art lens system having the claimed lenses in order and further having intervening lenses between would be considered as having the claimed lenses “following one after another” thereby reading on the “sequentially” limitation. Should applicant want to limit the meaning to no intervening lenses, it is suggested that applicant either claim within the body of the claim “wherein the first to fifth lenses are sequentially disposed from the object side to the image side with no intervening lenses” 




or instead to claim “the lens system comprises a total of five lenses” or similar type language. Regardless, cited reference Wu publication number 2019/0041610 would still be applicable. 
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to claim 9, none of the prior art either alone or in combination disclose or teach of the claimed lens assembly specifically including, as the distinguishing features in combination with the other limitations, the first through fifth lenses as claimed in order from the object side to the image side having the specific lens structure and refractive power as claimed, the satisfaction of the mathematical condition of claim 8, and further satisfying the mathematical condition of claim 9. Specifically, with respect to claim 10, none of the prior art either alone or in combination disclose or teach of the claimed lens assembly specifically including, as the distinguishing features in combination with the other 
limitations, the first through fifth lenses as claimed in order from the object side to the image side having the specific lens structure and refractive power as claimed, and further satisfying the mathematical condition of claim 10. 
Prior Art Citations
	Wu publication number 2019/0041610, Takato publication number 2018/0314054, and Shih publication number 2019/0219798 are being cited herein to show additional lens assemblies that would have also read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive. 
Lee patent number 5,946,505 (column 1, lines 19-23), Nakajima patent number 5,493,446 (column 7, lines 18-25), and Chae publication number 2013/0286488 (paragraph 0046) are being cited herein to support the examiner’s Judicial Notice that it is well known in the art of imaging lens systems to use more plastic lenses when the emphasis is on reducing the cost of the system and/or for providing an ease of manufacturing and to use more glass lenses when the emphasis is on providing increased spherical aberration correction and increased distortion correction as well as for providing improved temperature stability. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        August 27, 2022